Citation Nr: 1535687	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-37 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than September 8, 2008, for the award of a total rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from January 1985 to May 1991.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri in which the RO increased the disability evaluation for the service-connected schizoaffective disorder from 50 percent to 70 percent and granted entitlement to total rating based on individual unemployability (TDIU) due to service-connected disability, each effective from September 8, 2008.  

The case was remanded by the Board, in October 2012, to have the RO adjudicate the Veteran's claim that the rating decisions issued in March 2005, September 2006, September 2007, and July 2008, contained clear and unmistakable error (CUE) as to his increased rating claim.  In January 2013, the RO issued a rating decision in which it found that the rating decisions issued in March 2005, September 2006, September 2007, and July 2008, that denied an evaluation in excess of 50 percent for the service-connected schizoaffective disorder, to include consideration of entitlement to TDIU, did not contain CUE.  The Veteran was notified of the denial that same month, but he did not appeal the denial of his CUE claim.

In addition to the paper claims files, there is an electronic file associated with the claim.  The Board has considered the evidence included in both the paper claims files and the electronic file.


FINDINGS OF FACT

1.  The Veteran's claim of CUE in the rating decisions issued in March 2005, September 2006, September 2007, and July 2008, that denied an evaluation in excess of 50 percent for the service-connected schizoaffective disorder, including consideration of TDIU, was denied in a rating decision issued in January 2013; the appellant was notified of the denial that same month, but he did not appeal the denial.

2.  Claims for TDIU and an increased rating for the service-connected schizoaffective disorder were received by VA on September 8, 2008.  

3.  In a rating decision issued in April 2009, the RO granted an increased rating of 70 percent for the Veteran's service-connected schizoaffective disorder and granted entitlement to TDIU; each grant was effective from September 8, 2008, the date of receipt of claim.  

4.  Prior to September 8, 2008, the Veteran's only service-connected disability, schizoaffective disorder, was rated less than 70 percent disabling, and did not meet the criteria for entitlement to TDIU.


CONCLUSION OF LAW

An effective date earlier than September 8, 2008, for an award of a TDIU is not warranted.  38 U.S.C.A. § 5101(a), 5107, 5110 (West 2014); 38 C.F.R.§§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.341, 3.400(o)(2), 4.16(a) (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The AOJ provided pre-adjudication VA notice by a letter dated in September 2008.  The Veteran was notified of the evidence needed to substantiate his claim for TDIU, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because entitlement to TDIU has already been granted, VA's notice obligations with respect to that issue is fully satisfied, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

Moreover, the United States Supreme Court has held that, even if there has been an error in the VA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

With respect to the duty to assist, resolution of the earlier effective date issue turns primarily on when the appellant first filed his claim for TDIU benefits.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).  

The evidence of record includes the Veteran's service medical treatment records, VA treatment records dated between 1991 and 2008, private treatment records dated in 2004, and Social Security Administration (SSA) records.  However, such records are not relevant to the effective date issue on appeal because the assignment of an effective date turns on when a veteran filed a claim for the subject benefits.  There is no indication or allegation that any SSA records (or additional VA treatment records or private medical records) could show that the Veteran filed an earlier claim for benefits with VA.  Thus, VA has no further duty to attempt to obtain any such records in regard to the effective date issue. 

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the issue of CUE in the rating decisions issued in March 2005, September 2006, September 2007, and July 2008, that denied an evaluation in excess of 50 percent for the service-connected schizoaffective disorder and including consideration of TDIU was adjudicated by the AOJ on remand as directed by the October 2012 Board remand.  The earlier effective date claim was subsequently readjudicated by the AOJ as directed by the October 2012 Board remand.  Therefore, substantial compliance has been achieved. 

All relevant facts with respect to the Veteran's earlier effective date claim addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2011).  

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

VA regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Thus, a rating decision becomes final and binding if a veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions as to degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date"). 

A claim for TDIU qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  

A TDIU award of benefits itself may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  

As previously noted, the Veteran is seeking an earlier effective date for the grant of TDIU benefits.  His TDIU benefits have a current effective date of September 8, 2008.  

Historically, the Veteran's claim of entitlement to service connection for schizoaffective disorder was initially granted by the RO in November 1991, and he was rated as 50 percent disabled effective from May 24, 1991, the day following his discharge from service.  38 C.F.R. § 3.400(b)(2).  Subsequent claims for an increased rating in excess of 50 percent were denied by the RO in March and April of 1993, and in July 1995.  

In March 2005, the Veteran submitted a claim for an increased rating for his service-connected schizoaffective disorder.  He was subsequently scheduled for a VA mental health examination in April 2005.  However, the Veteran failed to report for the examination and did not contact VA to request to be rescheduled, and his claim was denied by the RO, in June 2005, under the provisions of 38 C.F.R. § 3.655(b).  In April 2006, the Veteran again requested an increased rating for his schizoaffective disorder and he was afforded a VA mental health examination in September 2006.  In a rating decision issued in September 2006, the RO denied an evaluation in excess of 50 percent.  The Veteran and his representative were notified of these decisions and did not appeal.  

A claim for an increased rating was received from the Veteran in August 2007, and he underwent another VA mental health examination in October 2007.  The RO denied the Veteran's increased rating claim in a rating decision issued in November 2007.  The Veteran subsequently filed a notice of disagreement (NOD).  A statement of the case was promulgated by the RO in November 2008.  However, the Veteran did not submit a substantive appeal or otherwise indicate a desire to perfect an appeal.

"The award of a disability rating less than 100 percent generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011); see also, Ingram v. Nicholson, 21 Vet. App. 232(2007).  

The Board notes that while the evidence showed that the Veteran was awarded a total disability rating by the Social Security Administration (SSA) in August 2005, the award was based entirely on private treatment records and on an August 2005 disability examination diagnosis of bipolar disorder.  In this case, the Veteran is service-connected for a psychosis (schizoaffective disorder), not a neurosis (bipolar disorder).  Furthermore, the SSA records were not received by VA until September 2008, and a VA Form 21-8940, submitted by the Veteran in September 2008, revealed that he had been employed fulltime as a nursing home administrator from November 2006 to August 2007.

With respect to the rating decisions issued in June 2005, September 2006, September 2007, and July 2008, the Board notes that while additional VA treatment records were received within one year of each of the rating decisions that denied an increased rating, those records did not contain any new or material findings, or otherwise suggest that the Veteran was unemployable due to his service-connected schizoaffective disorder, alone, or that he was entitled to a higher evaluation.  

Specifically, following the June 2005 rating decision, additional VA treatment records associated with the claims file in June 2006, showed that the Veteran was seen on several occasions between July 2005 and April 2006, primarily to obtain his medications and for follow-up routine care.  However, the clinical findings on those reports did not show that his schizoaffective disorder had worsened or that he was unemployable due to his service-connected disability.  

Similarly, the only medical report received within one year of the September 2006 rating decision that denied an increase rating consisted of a September 2007 VA informed consent report concerning the Veteran's methadone treatment.  The report did not, however, provide any specific findings indicating that the Veteran's schizoaffective disorder had worsened or that he was unemployable due solely to his service-connected disability.  

While additional VA medical records were received within one year of the September 2007 rating decision that denied an increased rating, those records showed that the Veteran had been hospitalized for his service-connected schizoaffective disorder in January 2008, and provided a basis for the assignment of a temporary total rating under the provisions of 38 C.F.R. § 4.29 by the RO in July 2008.  However, the additional reports did not show that the Veteran's service-connected schizoaffective disorder had worsened such that a higher evaluation was warranted or that he was unemployable due to solely to the service-connected disability.  The fact that the RO assigned a 50 percent evaluation following the convalescence rating showed that the records were considered, but that a higher evaluation was not found to be warranted.  

Thus, the Board finds that while some additional treatment records were received within one year of the rating decisions discussed above, the additional evidence was not material to the underlying claim.  That is, the medical reports, by themselves or when considered with the previous evidence of record, did not relate to an unestablished fact necessary to substantiate the claim for an increased rating or for a TDIU.  In finding that that those rating decisions are final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.

In addition, previous determinations that are final and binding, including decisions as to degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Under 38 C.F.R. § 3.105, final decisions that were based on CUE may be revised.  An allegation of CUE in an RO or Board decision is a collateral attack on a final decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  Here, the Veteran's collateral attack on the denials of an increased rating, to include an implicit denial of TDIU, in the unappealed rating decisions issued in June 2005, September 2006, September 2007, and July 2008, was denied in a rating decision issued in January 2013.  The Veteran was informed of the denial that same month, but he did not appeal that denial.  Therefore, the January 2013 rating decision denying CUE has become final, as have the underlying rating decisions (i.e., the unappealed rating decisions issued in June 2005, September 2006, September 2007, and July 2008).

At the time of receipt of the Veteran's claim for TDIU in September 2008, his only service-connected disability, schizoaffective disorder, was rated as 50 percent disabling.  Following a VA mental health examination of the Veteran conducted in September 2010, the RO granted an increased rating of 70 percent for the service-connected schizoaffective disorder.  The RO also granted entitlement to TDIU.  Each of these two grants was effective from September 8, 2008, the date of receipt of the Veteran's claim for TDIU.  In January 2008, the Veteran expressed disagreement only as to the effective date assigned for the TDIU.  

In this case, the RO granted the Veteran's claim of entitlement to TDIU based on a September 2010 VA examiner's opinion that the Veteran was as likely as not unemployable due to a combination of his service-connected schizoaffective symptoms and opiate dependence, and assigned an effective date of September 8, 2008, the date of receipt of his claim for TDIU.  Thus, the RO assigned an effective date of September 8, 2008, the date that the Veteran's claim was received and his single disability rating was increased to 70 percent disabling.

Furthermore, there was no unadjudicated formal or informal claim for a TDIU that was pending before VA prior to the September 8, 2008 claim.  In addition, the Veteran's collateral attack on the denials of an increased rating, to include an implicit denial of TDIU, in the rating decisions issued in June 2005, September 2006, September 2007, and July 2008, was denied in an unappealed rating decision issued in January 2013.  Based on a review of the evidence, the Board concludes that an effective date earlier than March 2, 2007, for the grant of a TDIU is not warranted.  Prior to September 8, 2008, the Veteran did not meet the schedular criteria for a TDIU, nor was his service-connected disability, alone, shown to preclude substantially gainful employment.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Therefore, the Veteran's claim of entitlement to an effective date earlier than September 8, 2008, for the award of TDIU benefits must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than September 8, 2008 for the grant of TDIU, is denied.   



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


